CaseCase
     3:20-mj-08030-GCS
          3:20-mj-08030-GCS
                        *SEALED*
                             Document
                                  Document
                                      6 Filed
                                            1 03/06/20
                                               Filed 03/06/20
                                                         Page 1Page
                                                                of 3 1Page
                                                                      of 3 ID
                                                                            Page
                                                                              #11ID #1
CaseCase
     3:20-mj-08030-GCS
          3:20-mj-08030-GCS
                        *SEALED*
                             Document
                                  Document
                                      6 Filed
                                            1 03/06/20
                                               Filed 03/06/20
                                                         Page 2Page
                                                                of 3 2Page
                                                                      of 3 ID
                                                                            Page
                                                                              #12ID #2
CaseCase
     3:20-mj-08030-GCS
          3:20-mj-08030-GCS
                        *SEALED*
                             Document
                                  Document
                                      6 Filed
                                            1 03/06/20
                                               Filed 03/06/20
                                                         Page 3Page
                                                                of 3 3Page
                                                                      of 3 ID
                                                                            Page
                                                                              #13ID #3
